DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This offices action is in response to a communication filed on 02/23/22. Claims 1-3 and 6-9 are pending. Claims 4-5 are canceled.


Response to Arguments

3.	Applicant’s arguments with respect to claim(s) 1-3, 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20130314453) in view of Takeshi (US 20020036645) and Saigo (US 20100195003).

Regarding claim 1, Ko (US 20130314453): receiving an input signal ([0036], a backlight-penetrating unit 104, and a processing unit 106); generating an image (106, 104) signal and a control signal (106) from the input signal (Fig.1 (104, 106), [0036], the processing unit 106 may control the backlight-penetrating unit 104 so as to adjust transparency of the transparent image frame);  outputting the image signal (106, 104), for light emission adjustment (104) of the transparent display(104, 102)(Fig. 1 (106, 104, 102), [0036], the  processing unit 106 may control the backlight-penetrating unit 104 to scatter backlight L1 or to block the backlight L1 from irradiating the transparent display unit 102, so as to adjust transparency of the transparent image frame, the backlight-penetrating unit 104 may be an OLED display panel); and outputting the control signal (106) for transparency adjustment of the transparent display(102) (Fig. 1 (106, 102), [0036], the  processing unit 106 may control the backlight-penetrating unit 104 to scatter backlight L1 or to block the backlight L1 from irradiating the transparent display unit 102, so as to adjust transparency of the transparent image frame, [0038], note that the image frame displayed on the transparent display unit 102).
Ko does not specifically teach “a signal processing method for a transparent display, comprising:”.
Ko teaches a signal processing (106, 104) method for a transparent display (102), comprising ([0036], FIG. 1 is a schematic diagram illustrating a transparent display 100 including the processing unit 106 may control the backlight-penetrating unit 104, note that as illustrated in Fig. 1, processing unit 106 may control the backlight-penetrating unit 104 must process their corresponding signals in order to output to transparent display unit 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Ko’s processing unit 106 and the backlight-penetrating unit 104 for signal processing, because the transparent display unit 102 
Ko does not teach: “performing a signal conversion step on the input signal to form a converted signal; after performing the signal conversion step, performing a signal identification step based on the converted signal; generating an image signal and a control signal from the input signal   and a signal identification result of the signal identification step”.

Takeshi (US 20020036645) teaches the following:
“converting colors used in color information into gray scale values to enable differences in the colors to be identified even when the colors are displayed based on gray scale on a display unit capable of displaying the gray scale; displaying the color information on the display unit by utilizing the converted gray scale values as the colors. [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ko’s processing unit 106 and the backlight-penetrating unit 104 with Takeshi’s conversion of grayscale values, the use of which helps to more effectively identify differences in the original colors on a display apparatus (for displaying monochrome images) as taught by Takeshi.

(US 20100195003) to Saigo teaches the following:
The edge calculation section 25 executes a filter process for detecting the edge portion of the image on the second divisional image signal out of the divisional image signals obtained by the dividing process executed by the original image dividing section 21. Specifically, the edge calculation section 25 applies a high-pass filter such as the Laplacian filter expressed by the formula 4 described above on the respective pixel data constituting the second divisional image signal, and obtains the output value thereof as an edge amount [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ko’s processing unit 106 and the backlight-penetrating unit 104 with Saigo’s the edge calculation section 25, the use of which helps image display program capable of displaying an image with a noise in the contour portion reduced as taught by Saigo.

Regarding claim 2, Ko teaches  the image signal (106, 104) and the control signal (106) are generated by performing a signal identification step(1004) on the input signal (S1) (Fig. 10 (106, 104, 1004), [0052], the processing unit 106 further controls the backlight-penetrating unit 104 to scatter or block all or part of the backlight L1 according to the sensing signal S1, so as to adjust transparency of the transparent image frame, see the sensing module 1004 outputting a sensing signal S1 Fig. 10 (S1)).
Regarding claim 3, Ko teaches the signal identification step is performed by comparing a gray scale of the input signal with a predetermined gray scale ([0042], with reference to FIG. 1 and FIG. 4, in step S402, the processing unit 106 detects a gray scale level of an image object in the transparent image frame. The processing unit 106 then determines whether the gray scale level of the image object is lower than a predetermined gray scale level in step S404).
Regarding claim 7, Ko does not teach converted grey scale of a pixel is obtained by calculating with a red gray scale, a green gray scale and blue gray scale of the pixel.

Takeshi (US 20020036645) teaches the following:
“converting colors used in color information into gray scale values to enable differences in the colors to be identified even when the colors are displayed based on gray scale on a display unit capable of displaying the gray scale [0011]. FIG. 2A shows the most common example in which each of the original colors is allocated to a different density in a one-to-one correspondence [0037]. As shown in Fig, 2A, Red and Blue are examples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ko’s processing unit 106 and the backlight-penetrating unit 104 with Takeshi’s conversion of grayscale values, along with allocation 

Regarding claim 9, Ko teaches the image signal (106) and the control signal (106) are output at the same time (Fig.1 (104, 106), [0036], the processing unit 106 may control the backlight-penetrating unit 104 to adjust transparency of the transparent image frame).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20130314453) in view of Takeshi (US 20020036645) and Saigo (US 20100195003) further in view of Inzuka (US 20100259569).


Regarding claim 6, Ko (as modified by Takeshi and Saigo) does not teach the identification step is performed to identify whether a position of a pixel belongs to a background image.

Inzuka (US 20100259569) teaches that the pixel positions of the background color and the foreground color are exclusive to each other, which are indicated by an inverting relationship of a binary signal [0121].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ko’s processing unit 106 and the backlight-penetrating unit 104 (as modified by Takeshi and Saigo) with Inzuka’s pixel position determination, the use of which helps to more efficiently improve brightness as taught by Inzuka.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20130314453) in view of Takeshi (US 20020036645) and Saigo (US 20100195003) further in view of Takekoshi et al (US 20040172292 A1).
Regarding claim 8, Ko (as modified by Takeshi and Saigo) does not teach the identification step is performed by comparing two images displayed at different time.
Takekoshi et al (US 20040172292 A1) teach that in a medical facility utilizing such CAD, it has been common to compare two images different in time on a light box or the like [0140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ko’s processing unit 106 and the backlight-penetrating unit 104 (as modified by Takeshi and Saigo) with Takekoshi’s known comparison of two images at different times, the use of which provides an improved medical image handling system as taught by Takekoshi et al.




5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Park e al (US 20160216879) in view of Takeshi (US 20020036645) and Saigo (US 20100195003).


Regarding claim 1, Park e al (US 20160216879) teach  a signal processing method for a transparent display ([0065], displays 151 may be implemented as a transparent type, see the display unit 151 as configured in a mobile terminal 100 (Fig. 1)), comprising: receiving an input signal (120) (Fig. 1 (120), [0057] , to FIG. 1, the A/V input unit 120 is configured to provide audio or video signal input to the mobile terminal); generating an image signal (151)  and a control signal(180) from the input signal (120) (Fig.1 (120, 151, 180), [0057], the processed image frames may be displayed on a display unit 151, see the configuration of the input unit 120, the controller 180 and a display unit 51in Fig. 1 ); outputting the image signal for light emission adjustment of the transparent display(151)  ([0224], when the external device is a lighting device such as a lamp, the controller may adjust a light emission degree based on a touch input applied to the display unit 151, ([0065], displays 151 may be implemented as a transparent type); 



 Park et al teach outputting the control signal for transparency adjustment of the transparent display (Fig. 6A (151, 510, 610) [1093], the controller may control the display unit 151 to adjust transparency of the image 510 during the switching into the first control screen 610).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Park’s controller adjusting the transparency of the image in desired manner, because the controller controls all aspect inputting with respect to the display unit 151 as taught by Park et al.

Park e al do not teach: “performing a signal conversion step on the input signal to form a converted signal; after performing the signal conversion step, performing a signal identification step based on the converted signal; generating an image signal and a control signal from the input signal   and a signal identification result of the signal identification step”.

Takeshi (US 20020036645) teaches the following:
identified even when the colors are displayed based on gray scale on a display unit capable of displaying the gray scale; displaying the color information on the display unit by utilizing the converted gray scale values as the colors. [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s controller 180 with Takeshi’s conversion of grayscale values, the use of which helps to more effectively identify differences in the original colors on a display apparatus (for displaying monochrome images) as taught by Takeshi.
Park et al do not specifically teach the signal conversion step is performed by the edge enhancement.
(US 20100195003) to Saigo teaches the following:
The edge calculation section 25 executes a filter process for detecting the edge portion of the image on the second divisional image signal out of the divisional image signals obtained by the dividing process executed by the original image dividing section 21. Specifically, the edge calculation section 25 applies a high-pass filter such as the Laplacian filter expressed by the formula 4 described above on the respective pixel data constituting the second divisional image signal, and obtains the output value thereof as an edge amount [0069].
edge calculation section 25, the use of which helps image display program capable of displaying an image with a noise in the contour portion reduced as taught by Saigo.

Regarding claim 2, Park et al teach the image signal (151) and the control signal (180) are generated by performing a signal identification step on the input signal (120) ([0057], the processed image frames may be displayed on a display unit 151, see the configuration of the controller 180 and a display unit 151 in Fig. 1, [0057], note that as shown in Fig. 1, A/V input unit 120 is configured to provide audio or video signal input is in fact inputted to the display unit 151 via the controller 180).

6.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park e al (US 20160216879) in view of Takeshi (US 20020036645) and Saigo (US 20100195003) further in view of Kim et al (US 20130033531).

Regarding claim 3, Park et al (as modified by Takeshiand and Saigo) do not teach “the signal identification step is performed by comparing a gray scale of the input signal with a predetermined gray scale”.


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s input system of the display unit 151 (as modified by Takeshi and Saigo) with Kim’s data comparator 200, the use of which helps achieve a more effective display of various colors and gray scales as taught by Kim et al.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.